DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohseni et al (7,026,641 B2).
Regarding claim 1, Mohseni et al discloses a quantum structure (Figure 5), comprising: a substrate (Figure 5, reference hw); a substantially continuous well (Figure 5, 
Regarding claim 2, Mohseni et al discloses wherein said substrate is selected from a group comprising a semiconductor, silicon on insulator (SOI), and insulating substrate replacement (Figure 5, reference hw).
Regarding claim 3, Mohseni et al discloses wherein said first quantum dot and said second quantum dot have a shape selected from a group comprising a circle, an ellipse, a square, a rectangle, a trapezoid, two squares diagonally connected at their corners, two rectangles diagonally connected at their corners, two squares overlapping at their corners, two rectangles overlapping at their corners, two squares connected at their corners to a third smaller square, two squares connected at their corners to a smaller double square, two rectangles connected at their corners to a third smaller square, two rectangles connected at their corners to a smaller double square, two diagonally overlapping squares connected at a corner 
Regarding claim 4, Mohseni et al discloses wherein said control gate (Figure 5, reference 410) partially overlaps said first quantum dot and said second quantum dot well regions (Figure 5, reference 406).
Regarding claim 5, Mohseni et al discloses wherein said control gate (Figure 5, reference 410) only overlaps a narrow neck connecting said first quantum dot and said second quantum dot without overlapping any portion of said first quantum dot and said second quantum dot well regions (Figure 5, reference 406).
Regarding claim 6, Mohseni et al discloses wherein said control gate (Figure 5, reference 410) is selected from a group comprising a contacted control gate directly driven by an electronic signal, metal gate or well imposed floating control gate utilizing adjacent or overlapping positioning, and a floating control gate with an imposing adjacent gate potential (column 5, lines 43-55 and column 7, lines 32-34).
Regarding claim 7, Mohseni et al discloses wherein said well is surrounded by oxide, one or more insulating layers, 
Regarding claim 8, Mohseni et al discloses wherein said substantially continuous well is selected from a group consisting of low doped, and undoped semiconductor material (Figure 5, reference 416).
Regarding claim 9, Mohseni et al discloses further comprising one or more optical proximity corrections within a vicinity of said local depleted tunneling path (Figure 6).
Regarding claim 10, Mohseni et al discloses a quantum structure (Figure 5), comprising: a substrate (Figure 5, reference hw); a substantially continuous well (Figure 5, reference 406) constructed on said substrate (Figure 5, reference hw); a plurality of control gates (Figure 5, references 410 and 412) constructed over said well  separating said well into three or more well regions each forming a quantum dot(Figure 5, reference 406); and wherein a potential applied to each control gate is operative to control at least one locally depleted tunneling path, each tunneling path operative to connect a pair of neighboring quantum dots (column 5, lines 43-67 thru column 6, lines 1-2).
Regarding claim 11, Mohseni et al discloses wherein said substrate is selected from a group comprising a semiconductor, 
Regarding claim 12, Mohseni et al discloses wherein said quantum dots have a shape selected from a group comprising a circle, an ellipse, a square, a rectangle, a trapezoid, two squares diagonally connected at their corners, two rectangles diagonally connected at their corners, two squares overlapping at their corners, two rectangles overlapping at their corners, two squares connected at their corners to a third smaller square, two squares connected at their corners to a smaller double square, two rectangles connected at their corners to a third smaller square, two rectangles connected at their corners to a smaller double square, two diagonally overlapping squares connected at a corner to another two diagonally overlapping squares, two diagonally overlapping rectangles connected at a corner to another two diagonally overlapping rectangles, and any combination thereof (column 8, lines 65-67 thru column 9, lines 1-20).
Regarding claim 13, Mohseni et al discloses wherein said control gate (Figure 5, references 410 and 412) partially overlaps adjacent quantum dots (Figure 5, reference 406).
Regarding claim 14, Mohseni et al discloses wherein said control gate (Figure 5, references 410 and 412) only overlaps a 
Regarding claim 15, Mohseni et al discloses wherein said control gate (Figure 5, reference 410) is selected from a group comprising a contacted control gate directly driven by an electronic signal, metal gate or well imposed floating control gate utilizing adjacent or overlapping positioning, and a floating control gate with an imposing adjacent gate potential (column 5, lines 43-55 and column 7, lines 32-34).
Regarding claim 16, Mohseni et al discloses further comprising one or more optical proximity corrections within a vicinity of said local depleted tunneling path (Figure 6).
Regarding claim 17, Mohseni et al discloses a semiconductor quantum structure (Figure 5), comprising: a substrate (Figure 5, reference hw); a substantially continuous well (Figure 5, reference 406) constructed on said substrate (Figure 5, reference hw); and one or more control gates (Figure 5, references 410 and 412) overlapping said well (Figure 5, reference 406), each control gate (Figure 5, references 410 and 412) operative to isolate two well regions (Figure 5, reference 406) thereby forming a pair of quantum dots connected by a local depletion region whereby one or more quantum particles are capable of tunneling through said local depletion region in 
Regarding claim 18, Mohseni et al discloses wherein said substrate is selected from a group comprising a semiconductor, silicon on insulator (SOI), and insulating substrate replacement (Figure 5, reference hw).
Regarding claim 19, Mohseni et al discloses wherein said quantum dots have a shape selected from a group comprising a circle, an ellipse, a square, a rectangle, a trapezoid, two squares diagonally connected at their corners, two rectangles diagonally connected at their corners, two squares overlapping at their corners, two rectangles overlapping at their corners, two squares connected at their corners to a third smaller square, two squares connected at their corners to a smaller double square, two rectangles connected at their corners to a third smaller square, two rectangles connected at their corners to a smaller double square, two diagonally overlapping squares connected at a corner to another two diagonally overlapping squares, two diagonally overlapping rectangles connected at a corner to another two diagonally overlapping rectangles, and any combination thereof (column 8, lines 65-67 thru column 9, lines 1-20).
Regarding claim 20, Mohseni et al discloses wherein said control gate (Figure 5, references 410 and 412) partially overlaps adjacent quantum dots (Figure 5, reference 406).
Regarding claim 21, Mohseni et al discloses wherein said control gate (Figure 5, references 410 and 412) only overlaps a narrow neck connecting adjacent quantum dots without overlapping any portion thereof (Figure 5, reference 406).
Regarding claim 22, Mohseni et al discloses wherein said control gate (Figure 5, reference 410) is selected from a group comprising a contacted control gate directly driven by an electronic signal, metal gate or well imposed floating control gate utilizing adjacent or overlapping positioning, and a floating control gate with an imposing adjacent gate potential (column 5, lines 43-55 and column 7, lines 32-34).
Regarding claim 23, Mohseni et al discloses wherein a width of said substantially continuous well (Figure 5, reference 406) under said control gate (Figure 5, reference 410) becomes narrower than its length.
Regarding claim 24, Mohseni et al discloses further comprising one or more optical proximity corrections within a vicinity of said local depleted tunneling path (Figure 6).
Regarding claim 25, Mohseni et al discloses a method of fabricating a quantum structure (Figure 5), comprising: providing a substrate material (Figure 5, reference hw); fabricating a substantially 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959.  The examiner can normally be reached on M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
April 1, 2021